VAUGHN, Judge.
Defendant contends that the court erred in failing to submit and instruct the jury on the lesser included offense of involuntary manslaughter.
“ ‘Involuntary manslaughter is the unlawful killing of a human being, unintentionally and without malice, proximately resulting from the commission of an unlawful act not amounting to a felony, or resulting from some act done in an unlawful or culpably negligent manner, when fatal consequences were not improbable under all the facts existent at the time, or resulting from the culpably negligent omission to perform a legal duty.’ 4 Strong, N. C. Index 2d, Homicide, § 6, p. 198; State v. Lawson, 6 N.C. App. 1, 169 S.E. 2d 265 (1969).” State v. Dameron, 15 N.C. App. 84, 88, 189 S.E. 2d 522, 524.
There is no evidence that the shooting of Mr. Coleman by defendant was unintentional. Nor is there evidence that it was the result of culpable negligence or misadventure. All the evidence tended to show that defendant did intentionally shoot the victim. The State presented evidence that defendant, after firing the fatal shot from a range of some six to eight feet away said, “I didn’t mean to shoot that high, I meant to hit him in the leg.” Defendant’s own testimony disclosed that he did intend to shoot the victim in self-defense. Accordingly, the trial court correctly charged the jury and the appeal is without merit.
No error.
Judges Morris and Clark concur.